DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).1 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-18 and 20 (herein, the instant claims) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 13-18 and 20 of copending Application No. 16/803,611 (herein, the copending claims) in view of the knowledge available to one of ordinary skill in the art. This is a provisional nonstatutory double patenting rejection.
Regarding claim 1 of the instant claims, the claim substantially overlaps with claim 1 of the copending claims. The only differences between the subject matter of instant claim 1 and copending claim 1 are as follows:
Instant claim 1 recites “an oil reservoir”, whereas copending claim 1 recites “a second accumulator”.
Instant claim 1 recites that the “third valve” is open during the first mode of operation, whereas copending claim 1 recites that the “third valve” is closed during the first mode of operation.
Instant claim 1 recites, during the third mode of operation, that “the primary refrigerant from the second compressor pushes the oil in the vessel to the oil reservoir”, whereas copending claim 1 recites, during the third mode of operation, that “the primary refrigerant from the second compressor pushes the oil in the vessel to the second accumulator”.
As per I and III, it should be noted that the difference between “an oil reservoir” in instant claim 1, and “a second accumulator” in copending claim 1 can be construed as a mere nomenclatural difference, wherein the “second accumulator” of the copending claim 1 can be equivalent in structure and/or function to the “oil reservoir” of the instant claim 1, and therefore, not patentably distinct from each other.
As per II, one of ordinary skill in the art would recognize that, during the first mode of operation, the “third valve” can only be configured to be: A) open, or B) closed. In other words, there are only two potential solutions to the position of the third valve during the first mode of operation. Therefore, one of ordinary skill in the art would find “obvious to try” to either open or close the valve during the first mode of operation, until a desired and predictable result is achieved.
Regarding instant claims 2-4, and 6-7, said claims are not patentably distinct from copending claims 2-4 and 6-7 in view of the obviousness determination established herein. The aforementioned instant claims do not contain any additional or different subject matter from the aforementioned copending claims.
Regarding instant claim 8, the claim substantially overlaps with copending claim 8. The only differences between the subject matter of instant claim 8 and copending claim 8 are as follows:
Instant claim 8 recites “compressing, by a second compressor, primary refrigerant from the first compressor”, whereas copending claim 8 recites “receiving, by a second accumulator, primary refrigerant from the first compressor; and compressing, by a second compressor, primary refrigerant from the second accumulator”.
Instant claim 8 recites, in the last limitation, “pushing, by the primary refrigerant from the second compressor, the oil in the vessel to an oil reservoir”, whereas copending claim 8 recites, in the last limitation, “pushing, by the primary refrigerant from the second compressor, the oil in the vessel to the second accumulator”.
As per IV, it should be noted that instant claim 8 is encompassed by copending claim 8, since the aforementioned subject matter in copending claim 8 anticipates the aforementioned subject matter of instant claim 8. That is, copending claim 8 teaches indirectly compressing, by a second compressor, primary refrigerant from the first compressor. The refrigerant in copending claim 8 flows from a first compressor, to a second accumulator, and then is compressed by a second compressor. In other words, the second compressor in copending claim 8 is compressing refrigerant from the first compressor, but with the added step of having a second accumulator between the first and second compressors. 
As per V, it should be noted that the difference between “an oil reservoir” in instant claim 8, and “a second accumulator” in copending claim 8 can be construed as a mere nomenclatural difference, wherein the “second accumulator” of the copending claim 8 can be equivalent in structure and/or function to the “oil reservoir” of the instant claim 8, and therefore, not patentably distinct from each other.
Regarding instant claims 9-11, and 13-14, said claims are not patentably distinct from copending claims 9-11 and 13-14 in view of the patentably indistinct determination established 
Regarding instant claim 15, the claim substantially overlaps with copending claim 15. The only differences between the subject matter of instant claim 15 and copending claim 15 are as follows:
Instant claim 15 recites “an oil reservoir”, whereas copending claim 15 recites “a second accumulator”.
Instant claim 15 recites, in the first mode of operation, “the second compressor compresses primary refrigerant from the first compressor”, whereas copending claim 15 recites, in the first mode of operation, “the second accumulator receives primary refrigerant from the first compressor; and the second compressor compresses primary refrigerant from the second accumulator”.
As per VI, it should be noted that the difference between “an oil reservoir” in instant claim 15, and “a second accumulator” in copending claim 15 can be construed as a mere nomenclatural difference, wherein the “second accumulator” of copending claim 15 can be equivalent in structure and/or function to the “oil reservoir” of instant claim 15, and therefore, not patentably distinct from each other.
As per VII, it should be noted that instant claim 15 is encompassed by copending claim 15, since the aforementioned subject matter in copending claim 15 anticipates the aforementioned subject matter of instant claim 8. That is, copending claim 8 teaches a second compressor indirectly compressing the primary refrigerant from the first compressor. The refrigerant in copending claim 15 flows from a first compressor, to a second accumulator, and then is compressed by a second compressor. In other words, the second compressor is compressing refrigerant from the first 
Regarding instant claims 16-18, and 20, said claims are not patentably distinct from copending claims 16-18 and 20 in view of the patentably indistinct determination established herein. The aforementioned instant claims do not contain any additional or different subject matter from the aforementioned copending claims.

Allowable Subject Matter and Reasons for Allowance
Claims 1-4, 6-11, 13-18 and 20 would be allowable over the prior art, pending correction of the provisional double patenting issues. Claims 5, 12 and 19 are objected to as being dependent upon a provisionally-rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, when taken as a whole neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claims 1, 8 and 15. At best, the closest prior art references are Fraser, Jr. et al. (US 6058727 A), herein Fraser; Ko et al. (US 8789382 B2), herein Ko; Ross (US 2966043 A); Hong (US 20200116402 A1); Ives (US 20010023594 A1); Xie et al. (US 20160334143 A1), herein Xie; and Hinde et al. (US 9377236 B2), herein Hinde.
Regarding Fraser, the prior art teaches a high side heat exchanger (16), a first compressor (12), a first low side heat exchanger (22), an accumulator (18), an oil reservoir (14), a first valve (20) and a second valve (34). However, Fraser does not teach a flash tank, a third valve, a second compressor, a vessel, nor the three operating modes as recited in the claims.

Regarding Ross, the prior art teaches a high side heat exchanger (16), a flash tank (18), a first low side heat exchanger (at the exit of 31 or 35), an accumulator (24 or 36), a first compressor (14), a second compressor (12), a first valve (22), a second valve (25), and a third valve (38 or 43). However, Ross fails to teach an oil reservoir, a vessel, nor the three operating modes recited in the claims.
Regarding Hong, the prior art teaches a high side heat exchanger (120), a first low side heat exchanger (160), an accumulator (150), a first compressor (100), an oil reservoir (105), a first valve (131), a second valve (133), and a third valve (147). However, Hong fails to teach a flash tank, a second compressor, a vessel, or the three operating modes recited in the claims.
Regarding Ives, the prior art teaches a high side heat exchanger (5), a flash tank (6), a first low side heat exchanger (3), an accumulator (1 or 7), a first compressor (4), a second compressor (12), a first valve (one of 19), a second valve (the other of 19), and a third valve (one of 20). However, Ives fails to teach an oil reservoir, a vessel, or the three operating modes as recited in the claims.
Regarding Xie, the prior art teaches a high side heat exchanger (5), a flash tank (6), a first low side heat exchanger (37), an accumulator (12), a first compressor (1), a second compressor (32), an oil reservoir (2), a first valve (4), a second valve (8), a third valve (16), and a vessel (9). However, Xie fails to teach the three operating modes as recited in the claims.

There are no prior art teachings that would otherwise supplement or substitute the teachings of the aforementioned prior art references to arrive at the claimed invention. In general, the prior art, when taken as a whole, fails to anticipate the claimed invention, and fails to provide any teachings, suggestions, or motivation to arrive at the claimed invention with regards to the three operating modes as claimed. Although each of the aforementioned references provide partial teachings for some of the claimed subject matter, none of said references would have led one of ordinary skill in the art to arrive at the claimed invention.
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale2 for changing the configuration and/or operation of the valves and related components to arrive at the claimed invention, the reliance on said rationale is admonished3 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different types and/or configurations of valves and conduits relative to each other) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of each of the aforementioned references require the specific arrangement of the valves and components as disclosed and described therein. One of ordinary skill in the art would recognize that any prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
        2 See MPEP § 2143 (I) (E).
        3 Id., at § 2145 (X) (B).